METHOD TO PRODUCE A VENEERED ELEMENT AND A VENEERED ELEMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed November 10, 2020, was received.  Claims 2-14 were amended.  Claims 15-23 were canceled.  Claims 24-26 were added.

Claim Objections
The objections to claims 2-14 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 13 is withdrawn because claim 13 has been amended to correct indefinite subject matter.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2015/0197943, of record).
Regarding claim 1, Ziegler et al. teach a method to produce a veneered element (Abstract), the method comprising applying a sub-layer 2 on a substrate 1, applying a veneer layer 3 on the sub-layer 2, and pressing the sub-layer 2 and the veneer layer 3 together to form a veneered element 10, wherein, after pressing, the sub-layer 2 is visible through a defect 6 of the veneer layer 3 (Fig. 1A-3; [0112-0113, 0128, 0132-0133, 0156]).
Ziegler et al. teach that the sub-layer 2 may comprise two or more components, and that these components may be applied separately to the substrate 1 [0113-0015, 0117].  Thus, Ziegler et al. teach that the method may comprise applying a first layer of the sub-layer 2 on the substrate 1, applying a second layer of the sub-layer 2 on the first layer, applying the veneer layer 3 on the second layer, and pressing the first layer, the second layer and the veneer layer 3 together to form the veneered element 10.
Among these potential components of the sub-layer 2, Ziegler et al. teach that the sub-layer 2 may comprise a binder and one or more other components such as fillers, pigments, additives, etc. [0115, 0117].  While Ziegler et al. do not teach a particular order in which these components are separately applied, it would have been obvious to one of ordinary skill in the art to choose to apply a filler, pigment, or additive as the first layer of the sub-layer 2, and then the binder as the second layer of the sub-layer 2, as Ziegler et al. do not suggest that the order of these components’ application is result-effective.  Selection of any order of performing process steps is prima facie In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Ziegler et al. teach that the binder may be any of various resins and polymers that may be transparent or translucent, and teaches that the sub-layer 2 may also comprise pigments [0115, 0117], such that one of ordinary skill in the art would have understood the binder to be transparent or translucent (so that the pigments are visible).  Hence, after pressing, the binder selected as the second layer would be transparent or translucent such that the first layer is visible through the defect 6 of the veneer layer 3.
Regarding claim 2, during pressing, any defect (e.g., holes 6, cracks 7, or pores 8) of the veneer layer 3 is at least partially filled with material originating from at least the second layer of the sub-layer 2 (Fig. 3; [0156]).
Regarding claim 3, during pressing, material originating from the second layer of the sub-layer 2 permeates into the veneer layer 3 [0133].
Regarding claim 4, while Ziegler et al. do not specifically teach that during pressing, the second layer of the sub-layer 2 prevents material originating from the first layer of the sub-layer 2 from permeating into the veneer layer 3, the second layer (e.g., a resin or polymer binder) disclosed by Ziegler et al. would constitute at least a partial barrier between the first layer (e.g., fillers, pigments, or additives) and the veneer layer 3 [0115, 0117], and would therefore at least partly prevent material originating from the first layer from permeating into the veneer layer 3.
Regarding claim 5, Ziegler et al. teach that the first layer of the sub-layer 2 may comprise pigments and/or other additives [0117].  While Ziegler et al. do not specifically teach dyes, it would have been obvious to one of ordinary skill in the art to provide 
Regarding claim 6, the first layer of the sub-layer 2 may have a substantially uniform colour [0129].
Regarding claim 7, Ziegler et al. teach that the binder of the second layer of the sub-layer 2 may be any of various resins and polymers that may be transparent or translucent, and teaches that the first layer of the sub-layer 2 may comprise pigments [0115, 0117], such that it would have been obvious to one of ordinary skill in the art to configure the second layer to be free from pigments or dyes, so that the pigments of the first layer are visible.
Regarding claim 8, as explained with respect to claims 5 and 7, it would have been obvious to one of ordinary skill in the art to provide the first layer of the sub-layer 2 with a color from pigments and/or dyes and to configure the second layer of the sub-layer 2 to be free from pigments or dyes, such that, after pressing, the second layer has a different colour than the first layer.
Regarding claim 9, Ziegler et al. teach that, among the components of the sub-layer 2 that may be applied separately to the substrate 1, one may alternatively use a sheet such as a paper sheet and a colored binder solution such that the sheet becomes colored during impregnation by the binder (indicating that the sheet itself may be transparent or translucent to allow visibility of the binder).  Ziegler et al. further teach that the binder used may be a thermosetting binder [0114-0115, 0117].  Hence, it would have been obvious to one of ordinary skill in the art to alternatively apply a thermosetting binder as the first layer and a transparent or translucent sheet as the 
Regarding claim 10, the second layer of the sub-layer 2 may comprise a thermosetting binder [0115].
Regarding claim 11, the first layer (fillers, pigments, additives, etc.) of the sub-layer 2 may be applied as a dry powder [0113, 0115-0117].
Regarding claim 12, the second layer (binder) of the sub-layer 2 may be applied as a dry powder [0115-0116].
Regarding claim 13, the first layer and/or the second layer of the sub-layer 2 may comprise a paper sheet such as a resin impregnated paper sheet [0114].
Regarding claim 14, the substrate 1 may comprise any of various materials including a wood-based board, a particleboard, a thermoplastic board, a plywood, a sheet, or a non-woven [0112].
Regarding claim 25, the first layer and/or the second layer of the sub-layer 2 may comprise a resin impregnated paper sheet [0114].

Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims would be allowable because the prior art does not suggest the method as claimed, wherein both the first layer and the second layer comprise a paper sheet.

Response to Arguments
Applicant's arguments filed November 10, 2020, have been fully considered but they are not persuasive.  Applicant asserts that the examiner’s interpretation of In re Burhans is erroneous, in that In re Burhans determined that the order of steps in the claim was not significant because this order did not produce any new and unexpected results, whereas in the instant case the examiner is reconstructing the prior art rather than the order of steps in the claims.  The examiner disagrees.  The issue under consideration in In re Burhans is analogous to the present situation, in that the claims of In re Burhans indicated a particular order of steps (as do the instant claims), and in that the prior art taught these claimed steps, without explicitly indicating a preference for the claimed order.  The court held that the claimed order of steps would have been obvious to one of ordinary skill in the art in view of the prior art, absent an indication that the order of steps produces new and unexpected results.  Clearly, this finding applies to interpretation of the prior art rather than to the claims, as it would be incompatible with a plain reading of the claims to decide that an explicit recitation of a particular order of steps therein in fact means a different order of steps.  Note that the MPEP summarizes In re Burhans as follows: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04 III.C.).  In other words, a successful rebuttal of the prima facie obviousness of the claimed sequence would require demonstration that this sequence produces new and unexpected results.
Applicant cites MPEP 2143.01(III) and (IV) (“fact that references can be combined or modified may not be sufficient to establish prima facie obviousness” and some order.  In the absence of guidance from Ziegler et al., it would have been as obvious to one of ordinary skill in the art to first apply the pigment and then the binder as vice versa.  Hence, the claimed invention, in light of the obviousness to select a transparent or translucent binder in view of Ziegler et al. (which Applicant does not contest), appears obvious over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745